PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of:
SHINOHARA, SEIICHIRO, et al. 
Application No. 16/369,539
Filed:  March 29, 2019
Attorney Docket No. : 164977.01 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the requests for refund filed August 06, 2021.

The request for refund is GRANTED.

Applicant request a refund of $140.00 for duplicate petition fees paid July 15, 2021, for the filing of a withdrawal from issue.

A review of the Office finance records shows that duplicate petition fees ($140.00) were made on July 15, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $140.00, has been refunded to applicant’s deposit account on October 15, 2021. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions